Slip Op. 01-17

           UNITED STATES COURT OF INTERNATIONAL TRADE

BEFORE: SENIOR JUDGE NICHOLAS TSOUCALAS
________________________________________
                                        :
SNR ROULEMENTS; SKF USA INC.,           :
SKF FRANCE S.A. and SARMA,              :
                                        :
               Plaintiffs,              :
                                        :
          v.                            :      Consol. Court No.
                                        :      97-10-01825
UNITED STATES,                          :
                                        :
               Defendant,               :
                                        :
               and                      :
                                        :
THE TORRINGTON COMPANY,                 :
                                        :
               Defendant-Intervenor.    :
________________________________________:

                               JUDGMENT

     This Court having received and reviewed the United States
Department of Commerce, International Trade Administration’s
(“Commerce”) Final Results of Redetermination Pursuant to Court
Remand, SNR Roulements v. United States, 24 CIT ___, 118 F. Supp.
2d 1333 (2000) (“Remand Results”), and Commerce having complied
with the Court’s remand order and no responses to the Remand
Results having been submitted by the parties, it is hereby

     ORDERED that the Remand Results filed by Commerce on January
11, 2001 are affirmed in their entirety; and it is further

     ORDERED that since all other issues have been decided, this
case is dismissed.

                                     ______________________________
                                          NICHOLAS TSOUCALAS
                                             SENIOR JUDGE

Dated:    February 23, 2001
          New York, New York